;(      ..
        !,
     '.Ao 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                              Pagelofl
                                                                                                                                                       r2
                                                                                                                                                       )
                                                                                                                                                            :1
                                                                                                                                                             .



                                               UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                   (For Offenses Committed On oi After November I, 1987)


                      Jose Geovani Corrales-Espinoza                                CaseNumber: 3:19-mj-22050




     REGISTRATION NO. 85279298
     THE DEFENDANT:
      IZl pleaded guilty to count(s) _l~of~C~om~pl'.1'.a~in~t--'-------~---1--__,~~HB=~~~;Q,j:ill,"""'--l­
                                                                                   souTHERN DISTRlCT OF CALIFORNIA
      D was found guilty to count(s)                                                                        DEPUTY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                      Nature of Offense                                                          Count Number(s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                1

       D The defendant has beeh found not guilty on count( s)
                                                                                 -------------------
       0 Count(s)                                                                    dismissed on the motion of the United States.
                          -----------------~



                                                 'IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      ~TIME SERVED                               0 -----~----days

       IZl Assessment: $10 WAIVED IZJ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                        charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, May 24, 2019
                                                                                  Date oflmposition of Sentence
                                           --;;::>
       .                     ~~-
      Received            >, (             )                                      :Micfiae{]. ·Seng
                     DUSM         _ __./
                                                                                  HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE WDGE


      Clerk's Office Copy                                                                                                       3:19-mj-22050
